        Case 2:20-cv-02510-DDC-JPO Document 1 Filed 10/14/20 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS
                                 KANSAS CITY DIVISION


BRITTANY COODY                                         )
                                                       )   COMPLAINT
                         Plaintiff,                    )
v.                                                     )   Case No.: 2:20-cv-2510
                                                       )
HUNTER WARFIELD, INC.                                  )
                                                       )   JURY TRIAL DEMANDED
                                                       )
                                                       )
                         Defendant.                    )

                                COMPLAINT AND JURY DEMAND

        COMES NOW, Plaintiff Brittany Coody, by and through the undersigned counsel, and for

her Complaint against Defendant, Hunter Warfield, Inc., under the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), states as follows:

                                      JURISDICTION AND VENUE

        1.       This court has jurisdiction of the federal claim under 15 U.S.C. § 1692k(d).

        2.       Venue is proper because the acts and transactions occurred here, Plaintiff resides here,

and Defendant transacts business here.

        3.       Under 28 U.S. Code § 1391(b)(2) a civil action may be brought in a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred.

        4.       Under 28 U.S. Code § 1391(d) when a defendant that is a corporation is subject to

personal jurisdiction at the time an action is commenced, such corporation shall be deemed to reside

in any district in that State within which its contacts would be sufficient to subject it to personal

jurisdiction if that district were a separate state.

        5.       Plaintiff resides in the city of Olathe, a part of Johnson County, Kansas, 66061.




                                                       1
        Case 2:20-cv-02510-DDC-JPO Document 1 Filed 10/14/20 Page 2 of 9




        6.      The acts that occurred giving rise to this complaint occurred while Plaintiff was in the

city of Olathe, a part of Johnson County, Kansas 66061, making this a proper venue under 28 U.S.

Code § 1391(b)(2).

        7.      Defendant, a Florida corporation headquartered in Tampa, Florida practices as a debt

collector throughout the country, including Kansas.

        8.      Defendant attempts to collect alleged debts throughout the state of Kansas, including

in Olathe city and Johnson county.

        9.      Defendant has actual knowledge of where Plaintiff resided, and by attempting to

collect from Plaintiff, purposefully availed itself to the jurisdiction in which Plaintiff resided.

        10.     Defendant has sufficient minimum contacts with this venue as the alleged injuries

caused to Plaintiff were caused while Plaintiff was in Olathe city and Johnson county and Defendant

attempts to collect alleged debts throughout the state of Kansas.

        11.      As Defendant knowingly attempted to collect on a debt allegedly incurred in Olathe,

Kansas and thus has sufficient minimum contacts with this venue is additionally proper under 28 U.S.

Code § 1391(b)(1).

                                              STANDING

        12.     Plaintiff has a congressionally defined right to receive all communications from a debt

collector free from any misrepresentations and false threats.

        13.     Plaintiff has thus suffered an injury as a result of Defendant’s conduct, giving rise to

standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed before.);

Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new substantive

rights, such as a right to be free from misrepresentations, and if that right is invaded the holder of the



                                                     2
        Case 2:20-cv-02510-DDC-JPO Document 1 Filed 10/14/20 Page 3 of 9




right can sue without running afoul of Article III, even if he incurs no other injury[.]”).

        14.     “Without the protections of the FDCPA, Congress determined, the ‘[e]xisting laws

and procedures for redressing these injuries are inadequate to protect consumers.’” Lane v. Bayview

Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016)(quoting 15

U.S.C. § 1692(b)). Thus, a failure to honor a consumer’s right under the FDCPA constitutes an injury

in fact for Article III standing. See id. at *3 (holding that a consumer “has alleged a sufficiently

concrete injury because he alleges that [Defendant] denied him the right to information due to him

under the FDCPA.”); see also Church v. Accretive Health, Inc., No. 15-15708, 2016 WL 3611543, at

*3 (11th Cir. July 6, 2016) (holding that consumer’s § 1692g claim was sufficiently concrete to satisfy

injury-in-fact requirement).

        15.     “[E]ven though actual monetary harm is a sufficient condition to show concrete harm,

it is not a necessary condition.” Lane, 2016 WL 3671467 at *4.

                                               PARTIES

        16.     Plaintiff, Brittany Coody, (hereafter “Plaintiff”), is a natural person currently residing

in the State of Kansas.

        17.     Plaintiff is a “consumer” within the meaning of the Fair Debt Collection Practices Act.

        18.     Defendant, Hunter Warfield, Inc. (“HWI”), is a Florida corporation with its principle

offices at 4620 Woodland Corporate Blvd., Tampa, Florida 33614.

        19.     Defendant is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

        20.     Defendant regularly collects or attempts to collect defaulted consumer debts due or

asserted to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the FDCPA.

                                    FACTUAL ALLEGATIONS




                                                    3
        Case 2:20-cv-02510-DDC-JPO Document 1 Filed 10/14/20 Page 4 of 9




        21.      Plaintiff is a natural person allegedly obligated to pay a debt asserted to be owed to a

creditor other than Defendant.

        22.      On a date better known by Defendant, Defendant began to attempt collection

activities on Plaintiff’s alleged debt.

        23.      On or about August 4, 2020, Plaintiff had a telephone conversation with Defendant

regarding an alleged debt allegedly owed by Plaintiff.

        24.      The debt was said to be allegedly owed for a housing bill, and therefore would only

have been used for personal or family purposes.

        25.      The alleged debt was primarily for personal, family or household purposes and is

therefore a “debt” as defined by 15 U.S.C. § 1692a(5).

        26.      The telephone call is a “communication” as defined by 15 U.S.C. § 1692a(2).

        27.      During the telephone call, Defendant immediately informed Plaintiff that she was in

the “pre-legal” department. He continued by saying he would request her complete file to continue

with “possible legal action.”

        28.      Plaintiff then disputed the debt and requested validation.

        29.      Defendant’s representative immediately asked Plaintiff for a reason for her dispute.

        30.      Plaintiff is entitled to dispute the alleged debt for any reason, or even no reason at all.

Mendez v. M.R.S. Assoc., 2004 WL 1745779 *2 (N.D. Ill. Aug. 3, 2004). (A consumer is entitled to

dispute the validity of a debt for a good reason, a bad reason, or no reason at all), Whitten v. ARS

National Servs. Inc., 2002 WL 1050320 *4 (N.D. 111 May 23, 2002). (Imposing a requirement that a

consumer have a `valid' reason to dispute the debt is inconsistent with FDCPA), Castro v. ARS

National Servs., Inc., 2000 WL 264310 (S.D.N.Y. Mar. 8, 2000), Frey v. Satter, Beyer & Spires., 1999

WL 301650 (N.D. Ill. May 3, 1999).

        31.      Defendant should have accepted the dispute at that point and ended the call.



                                                     4
          Case 2:20-cv-02510-DDC-JPO Document 1 Filed 10/14/20 Page 5 of 9




          32.      However, Defendant’s representative then said that a dispute won’t stop potential legal

action.

          33.      Defendant’s representative again stated that it was in “pre-legal” and that in the time

it took to dispute, it may already be with an attorney.

          34.      Defendant then began to ask Plaintiff questions regarding her work and employment.

          35.      When Plaintiff declined to provide this unnecessary personal information, Defendant

told Plaintiff that her only option was to pay the balance in full or there would be “possible legal

action.”

          36.      Defendant then told Plaintiff that she should pay today.

          37.      Defendant told Plaintiff that the credit bureau would require her employment

information. This is completely untrue.

          38.      Defendant then told her the account would be resolved “voluntarily or involuntarily.”

          39.      Defendant continued to threaten Plaintiff and told her to there was no time to waste,

and that the account was in the pre-legal department, so it must be addressed immediately.

          40.      Defendant again insisted on receiving information from Plaintiff that she did not feel

comfortable giving.

          41.      Defendant told Plaintiff she only had the day or the account would be resolved

“involuntarily.”

          42.      Defendant made countless statements threatening legal action that, upon information

and belief, it did not intend to take. Rather, this was used as a tactic to coerce Plaintiff into making a

payment she otherwise would not have made.

          43.      Defendant did not file a suit the day after this communication, despite its

representative’s claim.




                                                      5
        Case 2:20-cv-02510-DDC-JPO Document 1 Filed 10/14/20 Page 6 of 9




        44.     Upon information and belief, Defendant did not file a suit in the next 30 days, despite

its representative’s claims.

        45.     Upon information and belief, Defendant did not file a suit in the next 60 days, despite

its representative’s claims.

        46.     Upon information and belief, Defendant still has not filed suit regarding this matter,

despite its representative’s claims.

        47.     Defendant knew, or should have known, that the above statements were false,

misleading, and harassing in nature.

        48.     All of Defendant’s actions complained of herein occurred within one year of the date

of this Complaint.

        49.     Defendant’s conduct has caused Plaintiff to suffer damages including but not limited

to the loss of time incurred by Plaintiff as well as attorneys’ fees paid for advice regarding her situation.

        50.     Congress has found that “[a]busive debt collection practices contribute to the number

of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” 15 U.S.C. § 1692(a).

        51.     Here, Plaintiff has suffered an injury-in-fact in at least one of the manners

contemplated by Congress when it passed the FDCPA because of Defendant’s conduct.

        52.     Plaintiff’s injury-in-fact is fairly traceable to the challenged representations of

Defendant.

        53.     Plaintiff’s injury-in-fact is likely to be redressed by a favorable decision in this Court.

        54.     Defendant’s collection communications are to be interpreted under the “least

sophisticated consumer” standard. See, Goswami v. Am. Collections Enter., Inc., 377 F.3d 488, 495

(5th Cir. 2004); Taylor v. Perrin, Landry, deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir.1997)

(When deciding whether a debt collection letter violates the FDCPA, this court “must evaluate any



                                                     6
          Case 2:20-cv-02510-DDC-JPO Document 1 Filed 10/14/20 Page 7 of 9




potential deception in the letter under an unsophisticated or least sophisticated consumer standard.)

See Also, Goswami, 377 F.3d at 495. (We must “assume that the plaintiff-debtor is neither shrewd

nor experienced in dealing with creditors.”)

COUNT I: Violations Of § 1692e Of The FDCPA – False Representation Of The Character,
                    Amount, or Legal Status of The Alleged Debt

          55.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          56.    Section 1692e of the FDCPA prohibits a debt collector from using any false, deceptive,

or misleading representation or means in connection with the collection of any debt, including, but

not limited to, the false representation of the character, amount, or legal status of any debt. See, 15

U.S.C. § 1692e(2).

          57.    Defendant used false representations or deceptive means to collect or attempt to

collect a debt or obtain information concerning the Plaintiff, in violation of 15 U.S.C. § 1692e(10).

          58.    Defendant’s collection efforts only serve to confuse and mislead the consumer.

          59.    Defendant’s collection efforts were materially false, misleading, and deceptive.

          60.    Defendant’s violation of § 1692e of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Britney Coody, prays that this Court:

                 A.      Declare that HWI’s debt collection actions violate the FDCPA;

                 B.      Enter judgment in favor of Plaintiff Britney Coody and against HWI, for actual

          and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a) of the

          FDCPA; and

                 C.      Grant other such further relief as deemed just and proper.




                                                      7
          Case 2:20-cv-02510-DDC-JPO Document 1 Filed 10/14/20 Page 8 of 9




     COUNT II: Violations Of § 1692d Of The FDCPA – Harassment or Abuse, False or
                               Misleading Representation

          61.     Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          62.     Section 1692d prohibits any debt collector from engaging in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection of

a debt.

          63.     HWI’s communications with Plaintiff were meant to shame, embarrass, and harass

Plaintiff by misrepresenting the alleged debts status.

          64.     HWI’s violation of § 1692d of the FDCPA renders it liable for actual and statutory

damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Brittany Coody, prays that this Court:

                  A.      Declare that HWI’s debt collection actions violate the FDCPA;

                  B.      Enter judgment in favor of Plaintiff Brittany Coody, and against HWI, for

          actual and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a)

          of the FDCPA; and

                  C.      Grant other such further relief as deemed just and proper.

                COUNT III: Violations Of § 1692f Of The FDCPA –Unfair Practices

          65.     Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          66.     Section 1692f prohibits the use of unfair and unconscionable means to collect a debt.

          67.     HWI’s communications with Plaintiff were deceptive and misleading.

          68.     HWI used unfair and unconscionable means to attempt to collect the alleged debt.




                                                       8
          Case 2:20-cv-02510-DDC-JPO Document 1 Filed 10/14/20 Page 9 of 9




          69.    HWI’s violation of § 1692f of the FDCPA renders it liable for actual and statutory

damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Britney Coody prays that this Court:

                 A.      Declare that HWI’s debt collection actions violate the FDCPA;

                 B.      Enter judgment in favor of Plaintiff Britney Coody and against HWI, for actual

          and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a) of the

          FDCPA; and

                 C.      Grant other such further relief as deemed just and proper.

                                     DESIGNATION OF TRIAL

          70.    Plaintiff requests that the Kansas City venue be designated as the trial location for this

matter.

                                           JURY DEMAND

          71.    Plaintiff demands a trial by jury on all Counts so triable.

Dated: October 13, 2020



                                                           Respectfully Submitted,
                                                           HALVORSEN KLOTE

                                                 By:       /s/ Gregory M. Klote
                                                           Gregory M. Klote, #66888
                                                           680 Craig Road, Suite 104
                                                           St. Louis, MO 63141
                                                           P: (314) 451-1314
                                                           F: (314) 787-4323
                                                           greg@hklawstl.com
                                                           Attorney for Plaintiff




                                                       9
